PER CURIAM.
This is a petition for common law certio-rari. The initial petition was considered and an Order to Show Cause issued. The positions of the various parties have been considered and this Court concludes that there has been no demonstration of a jurisdictional basis. Certiorari is, therefore, denied. See Siegel v. Abramowitz, 309 So.2d 234 (Fla. 4th DCA 1975), and Professional Medical Specialties, Inc. v. Renfroe, 362 So.2d 397 (Fla. 4th DCA 1978).
CERTIORARI DENIED.
DOWNEY, C. J., and ANSTEAD and BERANEK, JJ., concur.